Electronically Filed
                                                    Supreme Court
                                                    SCWC-XX-XXXXXXX
                                                    30-JUN-2020
                                                    04:02 PM



                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                        IN THE MATTER OF
     THE ELAINE EMMA SHORT REVOCABLE LIVING TRUST AGREEMENT
                DATED JULY 17, 1984, as amended.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; T. NO. 15-1-0165)

            ORDER DENYING MOTION FOR RECONSIDERATION
(By: McKenna, Pollack, and Wilson, JJ., with Recktenwald, C.J.,
           dissenting, with whom Nakayama, J., joins)

         Upon consideration of Respondent David Short’s Motion

for Reconsideration, filed on June 29, 2020, (Motion) and the

documents submitted in support thereof, and the record herein,

         IT IS HEREBY ORDERED that the Motion is denied.

         DATED: Honolulu, Hawaiʻi, June 30, 2020.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson